Third District Court of Appeal
                               State of Florida

                          Opinion filed February 7, 2018.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D16-1383
                         Lower Tribunal No. 12-38811
                             ________________


             HSBC Bank USA, National Association, etc.,
                                    Appellant,

                                        vs.

                        Joseph T. Buset, etc., et al.,
                                    Appellees.

     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

       Greenberg Traurig, P.A., and Kimberly S. Mello, Jonathan S. Tannen, and
Vitaliy Kats (Tampa), for appellant.

      Jacobs Keeley, PLLC, and Bruce Jacobs and Court Keeley, for appellee
Joseph T. Buset.

      Levine Kellogg Lehman Schneider Grossman LLP, and Stephanie Reed
Traband and Victor Petrescu, for Federal National Mortgage Association and
Federal Home Loan Mortgage Corporation, as amici curiae.


Before LOGUE, LUCK, and LINDSEY, JJ.

      LOGUE, J.
      HSBC Bank USA, National Association appeals a final judgment dismissing

its mortgage foreclosure complaint in favor of the Borrowers, Joseph and Margaret

Buset. At first blush, this case appears straightforward: the Borrowers stipulated to

the note, mortgage, and default. And at the time the complaint was filed, the Bank

was the holder of the note with an indorsement in blank that had been modified to

a special indorsement to the Bank. At some point, however, the focus of this case

shifted from foreclosure to securitization. Relying heavily on expert legal

testimony of an out-of-state lawyer who specialized in securitization, the trial court

dismissed the foreclosure after the trial. For the reasons described below, we

reverse and direct the trial court to enter judgment for the Bank.

                                          FACTS

      In October 2012, HSBC Bank as Trustee for Fremont Home Loan Trust

2005-B filed a foreclosure action against the Busets. The complaint alleged that

the Bank held the note and mortgage, the Busets had failed to pay, and the Bank

had complied with all conditions precedent. Copies of the note and mortgage were

attached to the complaint.

       The evidence at trial indicated that on February 16, 2005, the Busets

borrowed $192,000 from Fremont Investment & Loan (the Originator). The loan

was secured by a mortgage on a residential condominium. The mortgage named

Mortgage Electronic Registration Systems, Inc. (MERS) as “mortgagee.”



                                          2
      Within a few months, the Originator packaged the note with others for

purposes of securitization and sale to investors. In this regard, the Originator

entered into a Pooling and Servicing Agreement for the “Fremont Home Loan

Trust 2005-B Mortgage Backed Certificates Series 2005-B.” The parties to the

Agreement included the Originator, another entity as Depositor, and the Bank as

Trustee.

      The Pooling and Servicing Agreement required the Originator to sign blank

indorsements in the following form: “Pay to the order of ______, without

recourse.” The note contains an undated, signed, blank indorsement in exactly that

form signed by the Senior Vice President of the Originator. As required by the

Agreement, the Note was transferred from the Originator, to the Depositor, to the

Bank. In July 2008, the Originator entered into a voluntary liquidation. At an

unknown date, the Originator’s blank indorsement was converted to a special

indorsement to the Bank as payee. This handwritten change was undated and

unsigned.

      In 2012, after the Borrowers defaulted on the note, MERS executed a

recorded assignment of the mortgage to the Bank which reads “This assignment is

from . . . MERS as nominee for Fremont Investment & Loan, . . . its successors and

assigns . . . to HSBC Bank.”




                                        3
      Over the course of its history, the loan had three servicers. To prove the

amount of the default at trial, the Bank offered the testimony of the current servicer

who proffered as business records the payment history, default letters, and payoff

printout. These records indicated the Borrowers had stopped making payments by

September 1, 2010. The trial court, however, excluded the documents from

evidence, concluding that the Bank failed to present a sufficient foundation.

      The Borrowers presented one witness, Kathleen Cully, who is admitted to

the Bar of New York but not Florida. She is an expert in securitizing income flows

for sale to investors, but she acknowledged she was “not an expert in Florida law.”

Over the Bank’s objection, Ms. Cully testified to numerous legal opinions,

including her opinions that the note at issue was not negotiable; that the Bank

lacked standing; and that the Pooling and Servicing Agreement was violated.

      After trial, the trial court dismissed the case. Throughout the final judgment,

the trial court emphasized that its legal conclusions were based on Cully’s

opinions, mentioning Cully by name at least seven times. Regarding Cully’s legal

opinions, the final judgment included statements such as the trial court “gives great

weight as the trier of fact to the testimony of Defendant’s expert witness, Kathleen

Cully,” suggesting Cully’s opinions presented questions of fact subject to

credibility determinations rather than legal issues controlled by Florida law. The

final judgment holds in relevant part that (1) the note was not a negotiable



                                          4
instrument; (2) the Bank lacked standing; (3) the Bank violated the Pooling and

Servicing Agreement; (4) the Servicer’s business records were inadmissible; and

(5) the Bank had unclean hands. The Bank timely appealed.

                                     ANALYSIS

       (1) The trial court erred by admitting expert testimony on legal issues.

      The Bank argues that the trial court committed reversible error by permitting

Ms. Cully, the Borrowers’ expert witness, to testify to legal issues. We agree. Even

if Cully had an expertise in Florida law, the admission of expert testimony on the

legal issues central to the case was an abuse of discretion.

      The law is well established that “[a]n expert should not be allowed to testify

concerning questions of law.” Edward J. Seibert, A.I.A. Architect & Planner, P.A.

v. Bayport Beach & Tennis Club Ass’n, Inc., 573 So. 2d 889, 891 (Fla. 2d DCA

1990). As this court has explained, “opinion that amounts to a conclusion of law

cannot be properly received in evidence since the determination of such questions

is exclusively within the province of the court.” McKesson Medication Mgmt.,

LLC v. Slavin, 75 So. 3d 308, 312 n.5 (Fla. 3d DCA 2011) (citations omitted). See

also Lee Cty. v. Barnett Banks, Inc., 711 So. 2d 34, 34 (Fla. 2d DCA 1997) (stating

that “[e]xpert testimony is not admissible concerning a question of law” because

the resolution of legal issues “is a legal determination to be made by the trial judge,

with the assistance of counsels’ legal arguments, not by way of ‘expert opinion’”).



                                          5
       (2) The note was a negotiable instrument under Florida law.

             (a) In General

      The trial court concluded that the note was non-negotiable for three different

reasons. First, the final judgment states “[t]he Court applies Ms. Cully’s reasoned

analysis as it relates to the note and mortgage for the subject loan and to Article 3

of Florida’s Uniform Commercial Code.” Ms. Cully opined that a promissory note

secured by a mortgage was a secured interest under Article 9 and not a negotiable

instrument under Article 3.

      For over a century, however, the Florida Supreme Court has held such notes

are negotiable instruments. Downing v. The First Nat’l Bank of Lake City, 81 So.
2d 486, 488 (Fla. 1955) (quoting Scott v. Taylor, 63 Fla. 612 (1912)) (a note and

mortgage “are governed by the rules relating to negotiable paper”). And every

District Court of Appeal in Florida has affirmed this principle.1 Even if, as the trial

court noted in the final order, “no Florida appellate court has yet to consider Ms.

Cully’s analysis,” the trial court erred by failing to follow controlling precedent.
1 See, e.g., Fed. Nat’l Mortgage Ass’n v. McFadyen, 194 So. 3d 418, 419 (Fla. 3d

DCA 2016) (“Promissory notes are, by definition, negotiable instruments . . . .”);
Seffar v. Residential Credit Sols., Inc., 160 So. 3d 122, 125 (Fla. 4th DCA 2015)
(recognizing a promissory note as a negotiable instrument); Stone v. BankUnited,
115 So. 3d 411, 413 (Fla. 2d DCA 2013) (recognizing promissory note as
negotiable instrument); Mazine v. M & I Bank, 67 So. 3d 1129 (Fla. 1st DCA
2011) (recognizing the promissory note as a negotiable instrument); Perry v.
Fairbanks Capital Corp., 888 So. 2d 725, 727 (Fla. 5th DCA 2004) (noting that “[a]
promissory note is clearly a negotiable instrument within the definition of section
673.1041(1)”).


                                          6
Pardo v. State, 596 So. 2d 665, 666 (Fla. 1992) (noting that “in the absence of

interdistrict conflict, district court decisions bind all Florida trial courts”).

              (b) Negotiability was not destroyed by the note’s reference to the
                  mortgage.

       The second reason the trial court concluded that the note was not a

negotiable instrument was Cully’s testimony that the note’s negotiability was

destroyed because it referred to the mortgage which purportedly contained

provisions limiting transferability. The final judgment’s analysis in this regard was

expressly rejected in OneWest Bank, FSB v. Nunez, 193 So. 3d 13, 15 (Fla. 4th

DCA 2016).

       Although a note’s negotiability may be destroyed if the note expressly

incorporates a mortgage that contains terms that would limit transferability, Holly

Hill Acres, Ltd. v Charter Bank of Gainesville, 314 So. 2d 209 (Fla. 2d DCA

1975), the Nunez court clarified that this principle applies only if the note

expressly incorporates the terms of the mortgage: it does not apply when the note

merely references the mortgage. As the Fourth District explained,

              there is a difference between a mere reference to a note
              being secured by a mortgage and stating that “the terms
              of said mortgage are by this reference made a part
              hereof.” The former merely referred to a separate
              agreement, while the latter rendered the note “subject to”
              the mortgage, and therefore, non-negotiable.




                                             7
Nunez, 193 So. 3d at 16. This distinction is recognized by Florida’s Uniform

Commercial Code. § 673.1061, Fla. Stat. (“A reference to another writing does not

of itself make the promise or order conditional.”).

      The distinction identified by the Nunez court applies here. While the note at

issue in this case mentions the mortgage (“In addition to the protections given the

Note Holder under this Note, a Mortgage . . . protects the Note Holder from

possible losses. . . .”), it does not expressly incorporate the mortgage like the note

in Holly Hill (“The terms of said mortgage are by this reference made a part

hereof.”). For this reason, it does not matter whether the terms of the mortgage

would prevent negotiability if they were incorporated into the note because the

terms of the mortgage were not incorporated into the note.

             (c) Negotiability was not destroyed by the definition of “Note

       Holder.”

      The trial court’s third reason for concluding that the note was not a

negotiable instrument was Cully’s testimony that the note’s negotiability was

destroyed by its definition of “Note Holder.” The note defined “Note Holder” as

“anyone who takes this Note by transfer and who is entitled to receive payments

under this Note.” The final judgment reasoned that this language showed the

parties intended “to contract out of the UCC definition of holder, so as to limit the

right to enforce only to those who proved ownership.” But this reasoning was



                                          8
expressly rejected in Horvath v. Bank of New York, N.A., 641 F.3d 617, 622 (4th

Cir. 2011).

      In Horvath, the Fourth Circuit refused to interpret identical language, which

defined “Noteholder” as “anyone who takes this Note by transfer and who is

entitled to receive payments under this Note,” as indicating an intent to destroy the

note’s negotiability. Id. at 622. To the contrary, the circuit court of appeals held

the language meant “precisely the opposite.” Id. It held that a note with this

language was a negotiable instrument. Like the appellate court in Horvath, after

carefully studying this provision of the note at issue here, we cannot find any intent

in this language to limit the transferability of the note in a manner that indicates an

intent by the parties to destroy its negotiability.

       (3) The Bank had standing to foreclose.

       Again following Ms. Cully’s testimony, the trial court concluded the Bank

did not have standing because the lack of “a complete chain of endorsements on

the face of the note” created a “fatal break in the chain of title.” This statement

misapprehends the nature of negotiable instruments.

      Because a foreclosure case is an action to enforce a negotiable instrument,

standing in a foreclosure case is not based upon ownership of the note; it is based

instead on whether the plaintiff is a “person entitled to enforce.” § 673.3011. The

term “person entitled to enforce” is a technical, defined term in all versions of the



                                            9
Uniform Commercial Code, including Florida’s. Id. An entity may qualify as a

“person entitled to enforce” for several reasons, but the most common reason is

that the entity is “the holder of the instrument.” Id. In a case where the plaintiff is

asserting standing based upon its status as a “person entitled to enforce” because it

is the holder of the instrument, proof of who owns the note is not necessary or even

relevant to the issue of standing. Id. (“A person may be a person entitled to enforce

the instrument even though the person is not the owner of the instrument or is in

wrongful possession of the instrument.”).2

      Proof of who owns the note, such as a chain of title, may be relevant to a

dispute where a person claims his or her ownership interest trumps the interest of

the holder, but the borrower cannot make this argument on its own; instead, the

person making that claim must be “joined in the action and personally assert[ ] the

claim against the person entitled to enforce the instrument.” § 673.3051(3). Even

then, ownership is not relevant to standing so much as the question of who is the

ultimate beneficial owner of the proceeds of the foreclosure, an issue not normally

or necessarily part of a foreclosure case. In this regard, trial courts presiding over

foreclosure cases are well served to keep in mind the following “oft-overlooked

point”:

2 Although adopted after the filing of the complaint in this case, section 702.015,
Florida Statutes (2017), Florida Rule of Civil Procedure 1.115 and Forms 1.944(a)
and (b), have established pleading requirements and certifications related to a
plaintiff’s status as a person entitled to enforce.

                                          10
                    Article 3 is sufficiently flexible to allow a single
             identified person to be both the “person entitled to
             enforce” the note, and an agent for all those who may
             have ownership interests in a note. This point reflects the
             view that so long as the maker’s obligation is discharged
             by payment, the maker should be indifferent as to
             whether the “person entitled to enforce” the note satisfies
             his or her obligations, under the law of agency, to the
             ultimate owners of the note.

Veal v. Am. Home Mortg. Serv., Inc., 450 B.R. 897, 912 (B.A.P. 9th Cir. 2011).

      Accordingly, because a plaintiff asserting standing based on its status as a

holder of the note does not have to prove ownership, a plaintiff does not normally

have to establish a “chain of indorsements” or a “chain of title.” Summerlin Asset

Mgmt. v Tr. v. Jackson, No. 9:14-CV-81302, 2015 WL 4065372, at *2 (S.D. Fla.

July 2, 2015) (“Although Plaintiff has set forth a valid chain of assignments, the

negotiation of the blank-indorsed note by transfer of possession alone makes

Plaintiff the ‘holder’ of the note entitled to enforce it.”); Baroni v. Bank of New

York Mellon, No. 1:12-BK-10986-MB, 2016 WL 9211660, at *2 (C.D. Cal. Oct.

3, 2016) (“[The Bank] holds a negotiable instrument and has no duty to provide an

unbroken chain of title.”); JP Morgan Chase Bank, N.A. v. Murray, 63 A.3d 1258,

1266 (2013) (“We conclude that the Note secured by the Mortgage in the instant

case is a negotiable instrument . . . . As such, we find [the Borrower’s] challenges

to the chain of possession by which [the Bank] came to hold the Note immaterial

to its enforceability by [the Bank].”).



                                          11
      Turning to the facts of this case, because the Bank asserted standing based

on its status as a holder of the note, it was error for the trial court to allow the focus

of the pre-trial proceedings and the trial itself to shift from the relevant issue of

whether the Bank is a “person entitled to enforce” to the irrelevant issue of whether

the Bank is the owner of the note. The note here contained a blank indorsement by

the Originator in exactly the form required by the Pooling and Servicing

Agreement (“Pay to the order of ______, without recourse”). Once this blank

indorsement was made on the note, the note became bearer paper, fully negotiable

by simple transfer, like a signed check made out to cash or a signed check with the

payee left blank. See, e.g., § 673.2011 (“If an instrument is payable to bearer, it

may be negotiated by transfer of possession alone.”). Negotiability by simple

transfer is one of the defining characteristic of this type of commercial paper. It

reflects one major difference between a negotiable instrument and, for example, a

deed to land.

      Any holder then became fully entitled to fill in the blank and name a specific

payee, as happened here. See § 673.2051(3) (“The holder may convert a blank

indorsement that consists only of a signature into a special indorsement by writing,

above the signature of the indorser, words identifying the person to whom the

instrument is made payable.”). See generally Grand Lodge, Knights of Pythias of




                                           12
Fla., v. State Bank of Fla., 84 So. 528, 534 (1920) (“[A] holder for value of

negotiable paper otherwise perfect has the right to fill in the name of the payee.”).

      Under the law of negotiable instruments, therefore, the Bank had standing

because it was the holder of a note originally indorsed in blank and then specially

indorsed to the Bank. See, e.g., US Bank Nat’l Ass’n v. Laird, 200 So. 3d 176,

177 (Fla. 5th DCA 2016) (concluding the Bank demonstrated it had standing when

it “attached to its complaint a copy of the note and a copy of an allonge which

contained a specific indorsement” to the Bank, and the Bank “later filed with the

court the original note and allonge in the same condition”); Wells Fargo Bank,

N.A. v. Morcom, 125 So. 3d 320, 322 (Fla. 5th DCA 2013) (“In the present case,

the original note Appellant attached was endorsed in blank with Appellant’s name

stamped in the blank endorsement field, which, paired with section 673.3011(1),

established that Appellant was the holder entitled to enforce the instrument.”);

McLean v. JP Morgan Chase Bank Nat’l Ass’n, 79 So. 3d 170, 173 (Fla. 4th DCA

2012) (noting a holder has standing of a note that either bears “a special

endorsement in favor of the plaintiff or a blank endorsement”).

       (4) The purported violations of the Pooling and Servicing Agreement did
           not destroy standing.

      The trial court further concluded that the Bank lacked standing because of

violations of the Pooling and Servicing Agreement. For example, relying upon

Cully’s testimony, the trial court found the Bank lacked standing because the


                                          13
“endorsement is contrary to the unequivocal terms of the PSA . . . which required

all intervening endorsements be affixed to the face of the note because there was

ample room for endorsements on the face of the note.” This analysis missed the

mark. The Borrowers are not parties to and are not third-party beneficiaries of the

Pooling and Servicing Agreement.         Indeed, the interests of the defaulting

borrowers are adverse to the interests of the parties to the Agreement. Jepson v.

Bank of New York Mellon, 816 F.3d 942, 946 (7th Cir. 2016).

      Because the Borrowers are not parties or third-party beneficiaries to the

Pooling and Servicing Agreement, they cannot raise purported violations of the

Agreement to defend against foreclosure: “borrowers cannot defeat a foreclosure

plaintiff’s standing by relying upon trust documents to which the borrower is not a

party.” Citibank, N.A. v. Olsak, 208 So. 3d 227, 230 (Fla. 3d DCA 2016); see also

Castillo v. Deutsche Bank Nat’l Tr. Co., 89 So. 3d 1069 (Fla. 3d DCA 2012)

(“Because the appellant is neither a party to nor a third-party beneficiary of the

trust, we find the appellant lacks standing to raise this issue and affirm the final

judgment of foreclosure in favor of the appellee, as the holder of the original note

and mortgage.”); Jepson, 816 F.3d at 946 (“a mortgagor whose loan is owned by a

trust is not an intended beneficiary of a trust, and does not have standing to

challenge the trustee’s possession or status as assignee of the note and mortgage




                                        14
based on purported noncompliance with certain provisions of a PSA [Pooling and

Servicing Agreement]”) (citations and quotations omitted).

       (5) The assignment of the mortgage did not destroy standing.

      As mentioned above, in preparation for the foreclosure, on June 25, 2012,

MERS assigned the mortgage to the Bank in an assignment that was recorded in

the public records on July 16, 2012. The mortgage had named MERS “as nominee

for Lender and Lender’s successors and assigns.” And as reflected in the recorded

assignment, MERS assigned the mortgage to the Bank “as nominee for Fremont

Investment & Loan, . . . its successors and assigns.” The trial court found

illegality here, concluding that the assignment should have expressly identified the

Depositor and the Bank by name rather referring to them in the expression

“Fremont, . . . its successors and assigns.” But there was nothing illegal or

improper in the language used.

      Moreover, the assignment of the mortgage was superfluous. It was

unnecessary because Florida law has always held that the mortgage follows the

note. See, e.g., First Nat. Bank of Quincy v. Guyton, 72 So. 460, 460 (Fla. 1916)

(noting that “when a note secured by mortgage is transferred, the mortgage follows

the note as an incident thereto”); US Bank, NA v. Glicken, 228 So. 3d 1194, 1196

(Fla. 5th DCA 2017) (“Indeed, the mortgage follows the note.”). Thus, even if this




                                        15
assignment were void or voidable, which it is not, the Bank, as holder of the note,

would have the authority to foreclosure the mortgage.

       (6) The Servicer’s business records were admissible.

      At trial, the trial court excluded from evidence the payment history, default

letters, and payoff printout, concluding that the Bank failed to make a proper

foundation. This also was error.

      Here, the Bank’s loan analyst provided substantial testimony regarding the

records. According to her testimony, she did not create the records, but she was

trained on how these records were created and stored. The loan was first serviced

by Fremont Investment & Loan, then by Litton Loan Servicing LP, and then Litton

was acquired in its entirety by the current loan servicer, Ocwen Loan Servicing,

LLC. The payment history, the default letters, and the payoff printout were

essential records created in the regular course and scope of the servicers’ business

of servicing loans and mortgages, as is standard for this industry. By industry

practice, the records of the amounts paid and remaining due are made at or near the

time of the payment. The records acquired from the previous servicers were

subject to a boarding process although not an audit. In fact, the servicer still has

access to the records of the prior servicer it acquired.

      This testimony provided a sufficient foundation to admit the records.

Deutsche Bank Nat’l Tr. Co. v. de Brito, No. 3D16-1466, 2017 WL 5163048, at *2



                                          16
(Fla. 3d DCA Nov. 8, 2017) (reversing the trial court’s exclusion of similar

evidence based on virtually identical testimony laying the foundation of the

business records). Indeed, “[w]here a business takes custody of another business’s

records and integrates them within its own records” the trustworthiness

requirement of the records will be met in “most instances . . . by providing

evidence of a business relationship or contractual obligation between the parties

that ensures a substantial incentive for accuracy.” Bank of New York v. Calloway,

157 So. 3d 1064, 1071-72 (Fla. 4th DCA 2015).

      Significantly, the Borrowers did not present any evidence challenging the

accuracy of the records. Indeed, they stipulated before trial that they had no ability

to testify even to the payments they had made on the note. See WAMCO XXVIII,

Ltd. v. Integrated Elec. Env’ts, Inc., 903 So. 2d 230, 233 (Fla. 2d DCA 2005)

(“The [opponents to admission of the business records] did not demonstrate, and

nothing in the record establishes, that the loan information WAMCO received from

Bank of America was suspect or untrustworthy or that the balances that WAMCO

claimed as due were incorrect.”).

       (7) The Bank did not have unclean hands justifying dismissal.

      Finally, the trial court dismissed the case because it concluded the Bank was

acting with unclean hands by trying to defraud the court. For example, the final

judgment states “[t]his court finds the AOM [assignment of mortgage] in 2012



                                         17
does not document a transaction that occurred in 2005, as [the Bank] suggests”

(emphasis added). It is not exactly clear what the trial court intended by this

language. Taken literally, the final order seems to indicate the Bank endeavored to

fraudulently induce the trial court into believing the 2012 assignment occurred in

2005.

        Our careful review of the record, however, revealed nothing that supports

this contention. Indeed, it was the Bank that offered the assignment of mortgage

into evidence; the assignment is dated on its face as June 25, 2012; the copy of the

assignment offered by the Bank into evidence indicates on its face it was recorded

in the public records on July 16, 2012; and the Bank’s witness consistently testified

the assignment was executed in 2012. We surmise that the trial court’s real concern

was that the form of the assignment was insufficient because it referred to the

Originator’s “successors and assigns” but failed to expressly name them. We

rejected this argument in our discussion above.

                                      CONCLUSION

        Accordingly, the final order is reversed. This case is remanded with

instructions that the trial court enter an appropriate final judgment of foreclosure.

        Reversed and remanded.




                                          18